Citation Nr: 0007241	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  96-40 803	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	H. Dolph Berry, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1954 to June 1959 and from July 1959 until retiring 
in September 1974.  He died in December 1995.  The appellant 
is his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a March 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied her claim for service connection 
for the cause of his death.  In September 1997, she testified 
at a hearing at the RO before the undersigned Member of the 
Board.  The Board subsequently remanded her claim to the RO 
in December 1997 for further development and consideration.  
After completing the development requested, the RO continued 
to deny her claim and returned the case to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran died in December 1995 at the age of 59; at 
the time of his death, service connection was in effect for 
hypertension-rated as 10 percent disabling.

2.  According to his certificate of death and the records of 
his terminal hospitalization, the veteran died from 
cardiopulmonary arrest due to anoxic encephalopathy due to 
massive gastrointestinal (GI) bleeding; other significant 
conditions noted as contributing to his death were his 
severe chronic obstructive pulmonary disease (COPD) and acute 
renal failure.


3.  Both the veteran's primary care physician at the hospital 
where he died, and a VA physician who was requested to give a 
medical opinion concerning the case, have indicated that the 
severity of his respiratory impairment due to his COPD led to 
his decompensation and ultimately induced his fatal 
cardiopulmonary arrest; neither doctor indicated that the 
service-connected hypertension was either a principal or 
contributory cause of death.

4.  There also is no other persuasive medical evidence of 
record suggesting there was a correlation between the 
veteran's service in the military,
his service-connected hypertension, and his death.


CONCLUSION OF LAW

The veteran's service-connected hypertension did not cause or 
contribute substantially or materially to his death, nor did 
any other condition that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's doctors initially diagnosed hypertension while 
he was serving on active duty in the military.  He did not 
have any complaints during service of respiratory symptoms of 
any sort, and a respiratory disorder, including COPD, was not 
diagnosed.  There also was no indication during service, 
either by way of a complaint or clinical finding, of symptoms 
associated with anoxic encephalopathy, GI dysfunction, or 
renal (kidney) failure.

After retiring from the military in September 1974, the 
veteran continued to receive ongoing treatment for his 
hypertension-primarily at Womack Army Hospital at Fort 
Bragg, North Carolina.  While being examined there in January 
1975, he complained of experiencing shortness of breath.  He 
denied experiencing asthma, pain or pressure in his chest, a 
chronic cough, a palpitating or pounding heart, or heart 
trouble.  The examining physician noted the recent diagnosis 
of hypertension and indicated the veteran had taken 
medication for treatment of it.  The examiner also indicated 
the veteran was generally in a good state of health.  He 
continued receiving ongoing treatment for his hypertension 
several times a year.  During an outpatient evaluation in 
April 1978, he indicated that he had been feeling well-
except that in the last 4 days he had been short winded, 
experiencing a moderate degree of dyspnea when exerting 
himself.  He also said that it started with a cough and 
discomfort in his chest.  He denied the cough was productive 
of sputum.  The examining physician indicated the veteran 
smoked about 11/2 packages of cigarettes per day.  X-rays taken 
of his chest were negative.  At the conclusion of evaluation, 
the examiner indicated the veteran had minimal ("mild") 
audible wheezes in his lungs, with no signs of rales or 
auscultation.  The diagnosis was chest cold with 
bronchospasm.

When seen in December 1980, the veteran's treating physician 
again took note of his complaints of shortness of breath and 
chest pain.  Also noted was his history of smoking about 11/2 
packages of cigarettes per day, which the examiner indicated 
the veteran had done for 30 years (i.e., since 1950, prior to 
service).  At the conclusion of the evaluation, the examiner 
indicated the veteran's hypertension was being "well 
controlled" by his medication, and that he probably had 
COPD.  During an outpatient evaluation the following year, in 
1981, the veteran reported a 1-week history of a productive 
cough of white sputum and of having experienced exertional 
dyspnea, occasional vomiting, and a low grade fever.  He 
denied experiencing any chills.  His wife indicated that he 
had difficulty even walking across a room.  At the conclusion 
of the evaluation, the examining physician confirmed the 
diagnosis of COPD and indicated there had been an 
acute exacerbation of it due to bronchospasm (bronchitis).  
The veteran received additional treatment for his COPD and 
bronchitis later that year; his doctors also indicated that 
he had an asthma problem.

The records of the treatment the veteran received at the 
Womack Army Hospital during the next several years show that 
his hypertension, for the most part, was stabilized by his 
medication-although his doctors were concerned that he 
continued to smoke cigarettes.  In November 1983, they 
suspected he may have had a cancerous node ("knot") on the 
left side of his neck, which they were fearful might spread 
to neighboring areas of his body.  During follow-up 
consultations, however, they observed no increase in the size 
or significance of the node, and a surgeon who examined him 
in December 1983, on referral, confirmed that it was benign.  
He received further treatment for his COPD and bronchitis in 
October 1986.  He also continued to receive ongoing treatment 
for his hypertension throughout the remainder of the 1980s, 
and continuing into the 1990s, with his history of COPD, 
bronchitis, and cigarette smoking noted as well.  
He experienced an exacerbation of the COPD in June 1991, but 
there was no evidence of active cardiopulmonary disease when 
his doctors took X-rays of his chest in September 1992.

In October 1994, the veteran complained of experiencing 
occipital headaches associated with his hypertension and, as 
a result, he requested that his medications be refilled.  He 
also requested more medication for treatment of his 
hypertension in November 1994.

In February 1995, the veteran was admitted (through the 
emergency room) to the Womack Army Hospital for complaints of 
increasing shortness of breath and a productive cough-which 
he said he had been experiencing for the previous 2 days.  
After being treated, his lungs cleared within 48 hours, but 
his doctors continued to have difficulty weaning him from his 
ventilator due to complications related to his hypertension; 
they said it was "refractory to medical treatment."  They 
were finally able to, however, with the administration of 
various medications.  There were other complications during 
his hospitalization as well, but not related to his 
hypertension; they were linked, instead, to bacteremia and 
critical illness polyneuropathy.  His status slowly improved 
during his stay in the hospital, and his doctors discharged 
him later that month and transferred him to a rehabilitation 
facility.  Aside from the bacteremia and critical illness 
polyneuropathy noted during the admission, the discharge 
diagnoses were COPD, described as "severe," but stable, and 
hypertension, also described as stable.

In April 1995, after taking X-rays of his chest, the 
veteran's doctors observed the presence of air space disease 
involving the posterior segment of the left upper lobe of his 
lung.  There also were signs of bullous changes involving the 
left apex.  Consequently, they recommended immediate 
treatment and a follow-up examination for further clinical 
evaluation and workup.

In May 1995, the veteran filed a claim for VA compensation or 
pension benefits, alleging-among other things-that his 
hypertension and respiratory impairment (due to his lung 
problems and asthma) were the result of his service in the 
military.  He subsequently underwent a series of VA medical 
examinations in August 1995 in connection with his claims.  
The diagnoses included hypertension, asthma, and emphysema.  
He experienced a "severe" amount of wheezing and coughing 
during all of the tests conducted to determine his 
respiratory status.

Similar findings were noted during X-ray studies of the 
veteran's chest in September 1995, and his respiratory status 
continued to decline during the ensuing months.  COPD and 
hypertension again were diagnosed during a VA examination in 
October 1995.

In early December 1995, the RO granted service connection for 
the hypertension and rated it as 10 percent disabling, 
effective from the date of the veteran's claim.  The RO 
denied service connection for his respiratory impairment, in 
part, because there was no indication he experienced any 
relevant symptoms while on active duty in the military, and 
since there wasn't any medical evidence etiologically linking 
any of the post-service diagnoses (of COPD, emphysema, 
asthma, bronchitis, etc.) to his service in the military.

Also in December 1995, the veteran experienced complete 
respiratory failure-prompting a readmission through the 
emergency room to the Womack Army Hospital, where his doctors 
noted his long history of COPD (with prior intubations) and 
hypertension.  Once admitted, he had rapid decompensation 
requiring further intubation and full cardiac resuscitation.  
He was found to have significant upper GI bleeding and other 
possibly fatal symptoms, so his doctors began to administer 
advanced cardiac life support (ACLS).  He subsequently was 
resuscitated to a normal sinus rhythm with a low, but stable, 
blood pressure on intravenous medication.  However, surgeons 
who examined him on referral indicated that he was not a 
candidate for any surgery and, after a discussion with his 
wife and family, due to his extremely poor prognosis, they 
agreed to only provide hospice care.  His neurologic and 
other vital functions remained poor throughout the remainder 
of his time in the hospital, and he eventually died later in 
December 1995.  The final diagnoses were:  1) anoxic 
encephalopathy, status post cardiopulmonary resuscitation; 
2) massive GI bleed; 3) COPD; and 4) acute renal failure.  
Hypertension was not one of the terminal diagnoses.  At the 
request of his family, an autopsy was not performed.

According to his certificate of death, the veteran died from 
the cardiopulmonary arrest due to (or as a consequence of) 
the anoxic encephalopathy due to (or as a consequence of) the 
massive GI bleeding.  Other significant conditions listed as 
contributing to his death, but not resulting in the 
underlying cause, were his COPD and the renal failure.  There 
was no mention of his hypertension.

The veteran's widow filed a claim for dependency and 
indemnity compensation (DIC) benefits in January 1996-for 
service connection for the cause of his death.  The RO denied 
her claim in March 1996, and she appealed to the Board.


II.  Legal Analysis

As an initial matter, the Board notes that the appellant's 
claim is "well grounded," meaning at least plausible or 
capable of substantiation.  38 U.S.C.A. § 5107(a).  Also, as 
a result of the Board's December 1997 remand, all evidence 
pertinent to her claim has been fully developed and the 
"duty to assist" satisfied.  Id; see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death.  38 U.S.C.A. §§ 1110, 1131, 1310; 
38 C.F.R. §§ 3.303, 3.310(a), 3.312(a).  For a service-
connected disability to be the principal cause of death, it 
must singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).

During her September 1997 hearing at the RO before the 
undersigned Member of the Board, the appellant primarily 
alleged that the veteran's service-connected hypertension was 
either a principal or contributory cause of his death.  
Because the medical and other evidence of record did not 
provide sufficient answers to these dispositive questions, 
the Board remanded the case in December 1997 to obtain a 
medical opinion from a qualified physician.  The Board also 
directed the RO to give the appellant an opportunity to 
identify any additional medical or other evidence that might 
substantiate her allegations, so that it could be obtained.  
The RO thereafter complied with the Board's directives.

One of the veteran's treating physicians at the Womack Army 
Hospital submitted a statement in March 1998 indicating that, 
at the time of his death in 1995, he was carrying diagnoses 
of hypertension and "severe" COPD.  The physician further 
indicated that the hypertension had been present for 21 years 
(i.e., since 1974, when the veteran was on active duty in the 
military), and that it was treated with multiple medications, 
including one type just prior to his death.  The physician 
said the veteran died from respiratory failure inducing 
cardiac arrest.

The VA physician who was requested to give his impressions of 
the case submitted a statement in April 1999 indicating the 
primary reason for the veteran's decompensation shortly 
before his death-requiring full respiratory and cardiac 
resuscitation-was his severe COPD.  The VA physician went on 
to note that the veteran's subsequent problems also were 
attributable to the decompensation, and that, except in his 
past medical history, his hypertension was not mentioned in 
the final event.  The VA physician therefore concluded that 
the major cause of the veteran's death was his COPD, while 
acknowledging that his service-connected hypertension 
"certainly contributed to his demise."

To clarify what he meant by his latter statement, the RO 
requested that the VA physician submit a supplemental 
statement, which he did in May 1999.  In it, he said the 
veteran's service-connected hypertension had the effect of 
adding to his total disability, as a whole, but that it did 
not have a "material effect" on his decompensation due to 
his severe COPD.  The VA physician indicated that further 
attribution concerning the cause of the veteran's death would 
be pure speculation.

Although the veteran clearly required ongoing treatment for 
his hypertension (primarily via medication) from the time the 
condition initially was diagnosed while he was on active duty 
in the military, until his death, the most persuasive medical 
evidence of record indicates that his hypertension did not 
directly cause his death or, alternatively, contribute 
substantially or materially to it, combine to cause it, or 
aid or lend assistance to the production of it.

Both the physician who treated the veteran at the Womack Army 
Hospital, where he died, and the VA physician who was 
requested to submit a statement concerning his impressions of 
the case, indicated that the veteran's death was due to the 
severity of his respiratory impairment (namely, his severe 
COPD).  They indicated the COPD led to his decompensation, 
which, in turn, induced the fatal cardiopulmonary arrest.  
Neither indicated that his hypertension was either a 
principal or contributory cause of his death, and their 
conclusions are otherwise factually consistent with the 
medical evidence of record which does not mention 
the hypertension as one of the terminal diagnoses in the 
report of the final hospitalization in December 1995 or in 
the actual certificate of death subsequently prepared.  
Therefore, although the earlier records concerning his 
admission to the Womack facility in February 1995 raised the 
possibility of some sort of correlation between his 
hypertension and his eventual death, prompting the Board's 
remand, this ultimately proved not to be the case, and the 
appellant has not identified or submitted any additional 
medical evidence to refute the opinions of those two 
physicians.  Because she does not profess to have any 
specialized training or expertise in the field of 
cardiopulmonary medicine, and since this is not otherwise 
indicated by the record, she cannot rebut the conclusions of 
those doctors herself, so her written and oral testimony 
purporting to do so has no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Her allegations 
must be supported by objective medical evidence, not just 
unsubstantiated assertions.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

The Board further notes that, although the veteran began to 
experience some respiratory symptoms shortly after service, 
in January 1975, and continued to periodically experience 
similar symptoms in April 1978 and December 1980, and to an 
even greater extent beginning in 1981, there still is no 
medical nexus evidence of record suggesting that any of the 
respiratory conditions that were diagnosed in the course of 
his treatment after service-regardless of whether it was 
COPD, emphysema, asthma, or bronchitis-were related to his 
active duty in the military.  Also, none of these conditions, 
or any of the other conditions listed as causing or 
contributing substantially or materially to his death, have 
been linked, by competent medical opinion, to his 
hypertension.  Therefore, even acknowledging the recurring 
respiratory symptoms post service, including those 
attributable to the death inducing COPD, is not sufficient to 
show a correlation between his service or his service-
connected hypertension and his death.  See Hasty v. West, 13 
Vet. App. 230, 233 (1999), citing Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) and Heur v. Brown, 7 Vet. App. 379, 
384 (1995).  Inasmuch as there is no such medical nexus 
evidence in this case, the appellant's claim for service 
connection for the cause of the veteran's death must be 
denied.  See e.g., Savage v. Gober, 10 Vet. App. 488, 498 
(1997); Epps v. Gober, 126 F3d. 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

